 Case 1:20-cv-04662-RRM-PK Document 34 Filed 03/29/21 Page 1 of 2 PageID #: 344
             Rosenfeld v. AC2T, Inc. et al.
Case Name: ________________________________________________               20 CV - ________
                                                            Case Number: ____              RRM ) (PK)
                                                                                   04662 ( _____



  PROPOSED DISCOVERY PLAN/SCHEDULING ORDER
                                                                       DONE      NOT
                                                                              APPLICABLE         DATE

 A. ACTIONS REQUIRED BEFORE THE INITIAL CONFERENCE
    1. Rule 26(f) Conference held                                       X                        1/13/21
    2. Rule 26(a)(1) disclosures exchanged                              X                        1/18/21

    3. Requested:

           a. Medical records authorization                                      x
           b. Section 160.50 releases for arrest records                         x

           c. Identification of John Doe/Jane Doe defendants                      x

    4. Procedures for producing Electronically Stored                                          4/23/21
       Information (ESI) discussed

    5. Confidentiality Order to be submitted for court approval
        (see Standing Confidentiality Order on the Chambers website)
                                                                                              4/23/21

 B. SETTLEMENT PLAN
    1. Plaintiff to make settlement demand                                        x
    2. Defendant to make settlement offer                                         x
    3. Referral to EDNY mediation program pursuant to Local
       Rule 83.8? (If yes, enter date for mediation to be
                                                                                   x
       completed)
    4. Settlement Conference (proposed date)                                                   9/24/21

 C. PROPOSED DEADLINES
    1. Motion to join new parties or amend pleadings                                           5/28/21
    2. Initial documents requests and interrogatories                                          7/12/21
                                                                                           60 days after ruling
    3. All fact discovery to be completed (including disclosure of                         on motion for class
       medical records)                                                                    certification.
                                                                                            60 days after ruling on
    4. Joint status report certifying close of fact discovery and                           motion for class
       indicating whether expert discovery is needed                                        certification.




                                                                                       Rev. 11-03-20
 Case 1:20-cv-04662-RRM-PK Document 34 Filed 03/29/21 Page 2 of 2 PageID #: 345

    5. Expert discovery (only if needed)                                    Check here if not applicable 

   Plaintiff expert proposed field(s) of expertise:       Efficacy, damages.

   Defendant expert proposed field(s) of expertise:        Efficacy, damages.

                                                                         DONE      NOT
                                                                                APPLICABLE          DATE
                                                                                              60 days after ruling on
            a. Affirmative expert reports due                                                 motion for class
                                                                                              certification.
                                                                                             90 days after ruling on
            b. Rebuttal expert reports due                                                   motion for class
                                                                                             certification.
                                                                                             120 days after ruling on
            c. Depositions of experts to be completed                                        motion for class
                                                                                             certification.
                                                                                              120 days after ruling on motion for
    6. Completion of ALL DISCOVERY (if different from C.3)                                    class certification.

                                                                                             120 days after ruling
    7. Joint status report certifying close of ALL DISCOVERY                                 on motion for class
       and indicating whether dispositive motion is anticipated                              certification.

    8. If any party seeks a dispositive motion, date to                                      127 days after ruling
       (a) file request for pre-motion conference (if required), or                          on motion for class
                                                                                             certification.
       (b) file briefing schedule for the motion

    9. Proposed Joint Pre-Trial Order due (if no dispositive                       x
       motion filed)

 D. CONSENT TO MAGISTRATE JUDGE JURISDICTION
    1. All parties consent to Magistrate Judge jurisdiction for dispositive motion?                        Yes
                                                                                                           No
                                                                                                           Yes
    2. All parties consent to Magistrate Judge jurisdiction for trial?
                                                                                                           No

 E. COLLECTIVE ACTION AND CLASS ACTION MOTIONS ONLY
    1. Motion for collective action certification in FLSA cases
         a. Response due
         b. Reply due
    2.   Motion for Rule 23 class certification                                              12/7/21
        a. Response due                                                       49 days after moving brief filed
        b. Reply due                                                          28 days after opposition brief filed
This Scheduling Order may be altered or amended only upon a showing of good cause based on
circumstances not foreseeable as of the date of this order.

SO ORDERED:

___________________________                                 _______________________
PEGGY KUO                                                   Date
United States Magistrate Judge
                                                                                         Rev. 11-03-20
